                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA



                                                           CASE NO. 4:19CV3066
IN RE: PAUL DARREL SOUCIE AND
JANET RAE SOUCIE,                                             BK NO. 19-40913

                      Debtors,                                      ORDER



       This matter is before the Court on its own motion. The parties have not submitted

any filings since the notice of appeal, ECF No. 1, and Transmission of Bankruptcy Appeal

Record, ECF No. 2. The Court’s local rules previously stated that the Federal Rules of

Bankruptcy Procedure, respecting the filing of briefs, did not apply where a party has

elected to have an appeal heard by the district court.

       However, in the current version of the local rules, that provision has been removed

and the Court intends to follow the procedures set forth in Fed. R. Bankr. P. 8001 et seq.

In the absence of direction to the contrary, the parties shall comply by those Rules.

Specifically, from the date of this order, the parties shall file briefs within the deadlines

established by Fed. R. Bankr. P. 8018. The briefs must meet the requirements of that

rule, Fed. R. Bankr. P. 8014, and Fed. R. Bankr. P. 8015. Any proposed changes to the

briefing schedule should be submitted by motion.

       IT IS ORDERED:

       1.     The appellants must serve and file a brief within 30 days after the date of

              this Order;

       2.     The appellees must serve and file a brief within 30 days after service of the

              appellants’ brief; and
3.    Unless otherwise ordered, the briefs must meet the requirements of Federal

      Rules of Bankruptcy Procedure.



Dated this 10th day of September, 2019.

                                          BY THE COURT:

                                          s/Laurie Smith Camp
                                          Senior United States District Judge
